Citation Nr: 0925339	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  93-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include arthritis and gouty arthritis.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 30, 1974, to 
October 2, 1974, and two weeks of active duty for training 
(ACDUTRA) from August 10, 1979, to August 23, 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in March 1992 and 
April 1993 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island.  By the 
March 1992 rating decision, the RO denied service connection 
for arthritis of the feet.  Thereafter, by the April 1993 
rating decision the RO found that new and material evidence 
had not been received to reopen the claim of service 
connection for hypertension.

This case was previously before the Board in September 1999, 
May 2001, November 2002, November 2003 and December 2006.

In September 1999, the Board reopened the hypertension claim, 
but denied service connection for both disabilities.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  By a December 2000 
Order, the Court, pursuant to a joint motion, vacated and 
remanded the issues to the Board.  The Board remanded the 
Veteran's appeal for additional development in May 2001.  In 
a November 2002 decision, the Board again denied the 
Veteran's claims.  The Veteran again appealed to the Court, 
which by an April 2003 Order granted a joint motion to vacate 
and remand that portion of the Board's decision which denied 
service connection for hypertension and arthritis of the 
feet.  The Board subsequently remanded the claims for 
additional development in November 2003.  In December 2006, 
the Board again denied the Veteran's claims.

By a November 2008 memorandum decision, the Court affirmed in 
part and set aside in part the December 2006 Board decision, 
and remanded matters for readjudication.  Judgment was 
entered by the Court in December 2008, and Mandate in March 
2009.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the bilateral foot 
disorder claim in order to comply with the Court's memorandum 
decision.  Accordingly, this claim will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if additional action is required 
on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The record reflects the Veteran's hypertension originated 
during his August 1979 period of ACDUTRA.


CONCLUSION OF LAW

Inasmuch as hypertension originated during the Veteran's 
August 1979 period of ACDUTRA, service connection is 
warranted for this disability.  38 U.S.C.A. §§ 101, 1110, 
1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.304 (2008); VAOPGCPREC 3-2003.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

With respect to these duties, the Board notes that it 
previously concluded in the December 2006 decision that they 
had been satisfied.  The Court held in the November 2008 
memorandum decision that on the record before it, it was 
unable to conclude that VA violated any duty to assist in 
locating relevant documents.  The Court made no findings as 
to whether there was any deficiency in the duty to notify. 
However, the Board reiterates, as it did in the December 2006 
decision, that the Veteran has been provided numerous 
communications regarding the provisions of the VCAA, in part, 
from the information contained in more than 10 letters.  
Moreover, the Veteran is represented by a private attorney in 
this matter, and the statements submitted by and on behalf of 
the Veteran have indicated familiarity with the requirements 
for the benefit sought on appeal.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Regarding the duty to assist, the Board observes 
that relevant medical records have been obtained, and the 
Veteran has been accorded multiple VA medical examinations.

The Board further observes that, for the reasons stated 
below, it concludes that the Veteran is entitled to a grant 
of service connection for his hypertension.  Accordingly, any 
deficiency regarding VA's duties under the VCAA has been 
rendered moot.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty 
in the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty, other than full-time 
duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  
Reserves includes the National Guard.  38 U.S.C.A. § 101(26), 
(27).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003.  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

Historically, the Veteran's service induction examination, 
conducted on August 30, 1974, disclosed a blood pressure of 
138/88.  No other blood pressure reading was noted prior to 
the Veteran's discharge after one month and three days of 
service, on October 2, 1974.  Further, the October 1974 
report of Medical Board evaluation is devoid of reference to 
the Veteran's cardiovascular system.  No diagnosis of 
hypertension was assigned.

A medical certificate dated in October 1974, less than one 
month after the Veteran's service discharge, shows a blood 
pressure of 130/80.  In March 1975, a blood pressure reading 
of 126/88 was recorded, and in May 1975 the Veteran's blood 
pressure was 130/90.  In July 1979, examination for National 
Guard service disclosed a blood pressure of 130/90.  On 
August 13, 1979, three days after the Veteran reported for 
his National Guard service which began on August 10, 1979, 
his blood pressure was 180/140 in his right arm and 160/120 
in his left arm while he was standing.  The Veteran's blood 
pressure was then evaluated for three consecutive days.  A 
record dated August 17, 1979 reflects that blood pressure 
readings were high on three consecutive dates.  His ACDUTRA 
ended on August 23, 1979, when he was placed on medical 
leave, according to a document dated on August 24, 1979.  The 
Veteran was separated from National Guard service as a result 
of his hypertension.

The examiner who conducted VA examination in December 2001 
provided an opinion that the Veteran had essential 
hypertension which was first noted at the time of a service 
entrance examination in August 1974.

A July 2002 opinion obtained for purposes of clarification 
resulted in an opinion that hypertension was present at the 
time of the Veteran's August 30, 1974 induction examination 
and already existed prior to that time.  An opinion rendered 
in January 2004 stated that the Veteran "does have 
established elevated blood pressures while he was in the 
military."  However, while this opinion noted the recorded 
blood pressure of 138/88 in August 1974, the opinion focuses 
on the numerous blood pressure readings obtained in 1979 
during the Veteran's period of ACDUTRA, noting that the 
Veteran was then diagnosed as hypertensive during ACDUTRA and 
found not qualified for military service.

In a February 2004 opinion, the examiner stated that the 
blood pressure reading of 138/88 demonstrated that the 
Veteran had hypertension during his period of active service.  
In December 2004, the same reviewer stated that the blood 
pressure reading of 138/88 recorded on August 30, 1974, as an 
isolated reading, would not constitute a basis for a 
diagnosis of hypertension. 

In an expert VA opinion apparently rendered in September 
2005, the clinician stated that it was less than 50 percent 
likely that the Veteran had hypertension during his period of 
service from August 1974 through October 1974, as he did not 
have any established diagnosis of hypertension and no new 
diagnosis of hypertension was assigned during this period.  
The clinician noted that, although the Veteran had an 
isolated reading of 88 for a diastolic pressure, such an 
isolated reading does not establish a diagnosis of 
hypertension.  The clinician further noted that a blood 
pressure of 130/80 was recorded later in October 1974, less 
than three weeks after the Veteran's separation from his 
active service.  The clinician stated that this blood 
pressure was within normal limits.  The clinician also 
commented that the number of blood pressure reading available 
prior to and during the period of service in August 1974 
through October 1974 were insufficient to provide a basis for 
a diagnosis of hypertension based on an isolated diastolic 
reading of 88, although multiple readings might have 
clarified the issue of the presence or absence of 
hypertension more definitively. 

The September 2005 medical expert further opined that it was 
less than 50 percent likely that the Veteran incurred or 
aggravated hypertension during his brief service (ACDUTRA) in 
August 1979.  The clinician stated that it was more than 50 
percent likely that the hypertension noted at that time was 
pre-existing.  The clinician stated that he based this 
opinion on the blood pressure of 130/90 recorded in May 1975 
and the fact that the Veteran's blood pressure readings were 
significantly elevated as soon as he was examined in service 
in August 1979.  The clinician noted that diastolic readings 
of greater than 100 were noted on August 15, 1979, August 16, 
1979, and August 17, 1979.

Based on the foregoing, the Board, in its December 2006 
decision, found that the Veteran did not have hypertension at 
the time of his induction to active service in 1974, that the 
preponderance of the medical opinion and evidence established 
the Veteran did not incur hypertension during the 1974 period 
of active service, and that hypertension pre-existed the 1979 
period of ACDUTRA and was not aggravated therein.   

In the November 2008 memorandum decision, the Court affirmed 
the Board's finding that the preponderance of the medical 
opinion and evidence established the Veteran did not incur 
hypertension during the 1974 period of active service.  The 
Court, however, set aside the Board's finding that 
hypertension pre-existed the 1979 period of ACDUTRA and was 
not aggravated therein.  The Court found that, in making this 
determination, the Board noted a blood pressure reading of 
130/90 on the July 1979 examination for the National Guard 
service, and the September 2005 medical expert's opinion that 
the hypertension preceded the Veteran's ACDUTRA.  It was also 
noted that the September 2005 opinion noted a blood pressure 
reading of 130/90 in March 1975, and implied that a diastolic 
reading greater than 90 was indicative of high blood 
pressure.  The Court stated that, in view of these facts, the 
Board found, based on an undisclosed evidentiary standard, 
that the hypertension pre-existed ACDUTRA and that it was not 
aggravated therein.  The Court stated that the problem with 
this analysis is that it did not appropriately consider the 
presumption of soundness, and that by the same token that a 
single reading of 138/88 could not serve to establish the 
existence of hypertension upon induction into the 1974 period 
of active duty (which was the Board's finding in the December 
2006 decision), then a single reading of 130/90 could not 
establish the existence of hypertension upon entry into the 
National Guard.  Therefore, the Court found that the 
presumption of soundness applied, and the diagnosis of 
hypertension during ACDUTRA is presumed to be the onset of 
that condition unless its pre-existence is established by 
clear and unmistakable evidence.

In view of the legal criteria applicable to this case, as 
well as the holding in the Court's November 2008 memorandum 
decision, the Board must find that there is no clear and 
unmistakable evidence that the Veteran's hypertension pre-
existed his 1979 period of ACDUTRA.  As detailed above, the 
standard of clear and unmistakable evidence is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard; it is an "onerous" evidentiary standard, 
requiring that the result be "undebatable".

In this, and in other cases, only independent medical 
evidence may be considered to support Board medical findings.  
The Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, the Board has already determined that the 
Veteran's hypertension was not present during his 1974 period 
of active duty, and that finding was upheld by the Court.  
The competent medical evidence on file does not show that the 
Veteran was otherwise diagnosed with hypertension by a 
competent medical professional prior to the August 1979 
ACDUTRA period, to include the July 1979 National Guard 
examination.  Further, no examiner or reviewer has offered an 
opinion that the elevated blood pressure reading on the first 
day of the Veteran's period of ACDUTRA represented the onset 
of hypertension on that date.  The September 2005 medical 
expert's opinion did conclude that that it was less than 50 
percent likely that the Veteran incurred or aggravated 
hypertension during his brief service (ACDUTRA) in August 
1979, and that it was more than 50 percent likely that the 
hypertension noted at that time was pre-existing.  Moreover, 
the clinician stated that he based this opinion on the blood 
pressure of 130/90 recorded in May 1975 and the fact that the 
Veteran's blood pressure readings were significantly elevated 
as soon as he was examined in service in August 1979.  No 
competent medical opinion has since been added to the record 
which refutes this opinion.  As such, the Board is confident 
that the preponderance of the evidence reflects the Veteran's 
hypertension pre-existed his 1979 period of ACDUTRA.  
However, the Court's November 2008 memorandum decision makes 
it clear that the Court does not believe the September 2005 
medical expert's opinion, and the rationale provided, rises 
to the level of clear and unmistakable evidence of a pre-
existing condition.  The Board also observes that no other 
evidence appears to be of record which supports a finding 
that hypertension pre-existed the 1979 ACDUTRA period.

In view of the foregoing, the Board must find that the 
presumption of soundness for the August 1979 period of 
ACDUTRA has not been rebutted by clear and unmistakable 
evidence.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

As already noted above, the Veteran was diagnosed with 
hypertension during the 1979 ACDUTRA period, and there is no 
competent medical evidence of record that he was diagnosed 
with this disability prior to this period.  Moreover, the 
Court held in the November 2008 memorandum decision that the 
diagnosis of hypertension during the ACDUTRA is presumed to 
be the onset of that condition unless its pre-existence is 
established by clear and unmistakable evidence.  Inasmuch as 
the Board has determined that the presumption of soundness 
has not been rebutted by clear and unmistakable evidence, the 
Veteran is entitled to a grant of service connection for his 
hypertension on the basis of it having originated during 
ACDUTRA.  Reasonable doubt has been resolved in the Veteran's 
favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension is 
granted.


REMAND

In regard to the Veteran's bilateral foot claim, the Board 
notes that, historically, the Veteran's induction 
examination, conducted on August 30, 1974, disclosed pes 
planus, second degree, not currently disabling and 
asymptomatic.  On September 3, 1974, the Veteran sought 
clinical treatment for his feet.  The assigned diagnoses were 
pes planus, bilateral inversions.  During treatment a few 
days later, diagnoses of hammertoes and a positive Helping's 
sign were noted.  The Veteran sought treatment for painful 
feet on September 19 and September 23, 1974.

On September 23, 1974, seven problems related to the feet 
were noted, including severe bowing of the Achilles tendons, 
severe pronation of the hind foot, severe depression of the 
medial longitudinal arches, plantar fascia strain, and hallux 
valgus with bunions.  The providers suggested that the 
Veteran be offered discharge.  On October 1, 1974, the 
veteran appeared for Medical Board examination.  The Medical 
Board Report coversheet reflects assignment of diagnoses of 
symptomatic pes planus, existing prior to entrance into 
service (EPTE); hallux valgus, with bunions, third degree, 
EPTE; hyperextension of second toes, bilaterally, EPTE; and 
hyperextension of the fourth and fifth toes, bilaterally, 
EPTE.

In September 1982, about three years following the Veteran's 
period of service in 1979, a uric acid level of 12mg/Dl, with 
stated normal reference range of 3.5 to 7.8, was disclosed by 
laboratory examination.  Private clinical records from Rhode 
Island Hospital dated from 1981 and thereafter reflect that 
the Veteran was treated for a variety of problems, including 
treatment on at least two occasions for a history of gout and 
complaints of foot pain.

VA outpatient clinical records dated in 1990 and thereafter 
reflect that the Veteran had foot and ankle pain and was 
assigned a diagnosis of probable gouty arthritis. 

A VA social worker provided an opinion in August 1995 that 
the Veteran was treated in service for his current medical 
disorder, gouty arthritis, manifested as intense pain in the 
feet bilaterally.

A VA podiatry section chief provided an August 1996 VA 
opinion that the Veteran reported "painful feet which he 
claims swelled after prolonged ambulation while in the 
military."  The podiatrist stated that "[a]s far as can be 
related from his medical records, this may have something to 
do with gout." 

The podiatrist also provided a November 2002 statement 
expressing an opinion that the stress of the Veteran's basic 
training caused gout to manifest.  The podiatrist did not 
explain the basis for his November 2002 opinion, the basis 
for the difference between the 1996 opinion and the 2002 
opinion, or the lack of evidence of the diagnosis of gout 
during the years proximate to the Veteran's service 
discharge.

A VA opinion rendered in February 2004 states that arthritis 
was not diagnosed until 1982, several years after the 
Veteran's service discharge.  The examiner stated that there 
was no indication that the Veteran incurred any traumatic 
injury in service which would cause arthritis, but, rather, 
the arthritis was likely a result of the Veteran's pes 
planus.

By an opinion dated in June 2006, a medical reviewer stated 
that there was "no indication whatsoever" that the Veteran 
suffered from acute gout or gouty arthritis during his period 
of service from August 30, 1974 through October 2, 1974.  The 
reviewer further opined that it was "not likely at all" that 
the Veteran incurred or had gouty arthritis during this 
period of service.  The reviewer further opined that, if the 
Veteran had acute gouty arthritis prior to his entrance into 
service, there was no indication that this was present while 
the veteran was on active duty.  The reviewer further opined 
that there was "absolutely no indication" that any residuals 
of gouty arthritis were aggravated or progressed beyond the 
normal progression either during the training period in 1979 
or during the Veteran's active duty from August 1974 to 
October 1974.

In the December 2006 decision, the Board ultimately concluded 
that since the unfavorable opinions were more persuasive that 
the favorable evidence of record, the preponderance of the 
evidence was against the claim on any basis.

In the November 2008 memorandum decision, the Court found 
that the VA medical opinions were entirely too conclusory to 
allow the Board to properly weigh them as evidence, citing to 
its recent holding in the case of Stefl v. Nicholson, 21 Vet. 
App. 120, 124-25 (2007) that a medical examination report 
must contain not only clear conclusions with supporting data, 
but a reasoned medical explanation connecting the two.  The 
Court found that the Board recognized this principle with 
respect to the November 2002 podiatrist's opinion, but 
ignored it with respect to the VA medical opinions 
unfavorable to the claim.  Although the Court acknowledged 
that each of the VA examinations are clear enough in their 
conclusions, the Court found that those conclusions were 
essentially bald assertions without supporting medical 
analysis.  In addition, the Court stated that the Board did 
not discuss all the claims raised by the evidence, pointing 
out that only pes planus was noted on the entrance 
examination and that later seven conditions not noted on 
induction were reported in the service treatment records and 
the Medical Board report.  The Court stated that several of 
these conditions were potentially compensable under VA 
regulations, and that while the Medical Board summarily 
labeled these conditions "EPTE," this notation hardly 
qualified as clear and unmistakable evidence as required by 
the presumption of soundness.  The Court stated that further 
medical opinions may be required, and that on remand the 
Board may wish to consider obtaining an independent medical 
opinion to reconcile the conflicting opinions.

In view of the foregoing, the Board finds that additional 
medical examination and opinion are necessary to fully 
address all of the Veteran's potential foot disorder claims, 
and that any such opinion must be supported by a detailed 
rationale.  Although the Court suggested obtaining an 
independent medical opinion in this case, the Board observes 
that it has been several years since the last VA examination 
in 2004, and that no medical treatment records are on file 
subsequent to January 2005.  Therefore, any opinion based 
solely on the evidence of record may not accurately take into 
account the current nature and severity of the Veteran's 
feet.  Consequently, the Board concludes that a remand is 
necessary to obtain any outstanding medical records and to 
accord the Veteran a new examination.

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also observes that the notification provided to the 
Veteran during the pendency of this case does not appear to 
contain the specific information regarding potential 
disability rating(s) or effective date(s) as mandated by the 
Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As a remand is already required in this case, the 
Board concludes that the veteran should be provided with the 
requisite notification which adequately addresses these 
issues.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please send the Veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for any foot disorder 
since January 2005.  After securing any 
necessary release, obtain those records 
not on file.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the current nature and 
etiology of any current foot disorder.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.

The examiner should be asked to provide 
an opinion as to the following: Is it (1) 
likely, (2) unlikely, or (3) at least as 
likely as not (is there at least a 50 
percent probability?) that the Veteran 
has any disorder of the foot/feet which 
was first manifested during his active 
service, or was incurred during or as a 
result of such service, or which 
preexisted such service and was 
permanently increased in severity beyond 
the natural progression of the disorder 
during his active service from August 30, 
1974 to October 2, 1974, or from August 
10 to 23, 1979?  

A complete rationale for any opinion 
expressed must be provided.  In 
particular, the examiner's opinion should 
reflect consideration of the fact that 
pes planus was noted on the August 1974 
induction examination, and seven 
additional conditions were noted on 
September 30, 1974, including severe 
bowing of the Achilles tendons, severe 
pronation of the hindfoot, severe 
depression of the medial longitudinal 
arches, plantar fascia strain, and hallux 
valgus with bunions.  Further, the 
rationale should reflect consideration of 
the prior medical opinions in this case.

The examiner should reconcile his/her 
opinion(s) with any contrary opinion of 
record, to the extent possible.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his attorney should 
be furnished a Supplemental Statement of the Case (SSOC), 
which addresses all of the evidence obtained after the 
issuance of the last SSOC in February 2005, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


